United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3055
                                   ___________

Liya Borukhova,                         *
                                        *
             Appellant,                 *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Social Security Administration,         * District of Minnesota.
                                        *
             Appellee.                  * [UNPUBLISHED]
                                        *
                                   ___________

                             Submitted: April 23, 2004

                                  Filed: May 11, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Liya Borukhova appeals the district court’s1 dismissal of her action against the
Social Security Administration for failure to exhaust administrative remedies. We
have carefully reviewed the record de novo, see United States v. Dico, Inc., 136 F.3d
572, 575 (8th Cir. 1998) (standard of review), and conclude that Borukhova’s request


      1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Arthur J. Boylan, United States Magistrate Judge for the District of Minnesota.
for agency reconsideration of her disability status was still pending when she filed the
instant complaint. Thus, the district court’s dismissal was proper. See 42 U.S.C.
§ 405(g); 20 C.F.R. § 416.1400(a); Rowden v. Warden, 89 F.3d 536, 537-38 (8th Cir.
1996).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                          -2-